SECURED DIVERSIFIED INVESTMENT, LTD. TABLE OF CONTENTS SEPTEMBER 30, 2008 Pro Forma Combined Balance Sheets as of September 30, 2008 (unaudited) F-1 Pro Forma Combined Statements of Operations as of September 30, 2008 (unaudited) F-2 Notes to the Pro Forma Adjustments F-3 SECURED DIVERSIFIED INVESTMENT, LTD. PRO FORMA COMBINED BALANCE SHEETS (unaudited) SEPTEMBER 30, 2008 ASSETS Secured Diversified Investment, Ltd. Galaxy Gaming, Inc. Pro Forma Adjustments Total Current Assets Cash and cash equivalents $ 14,741 $ 19,902 $ 34,643 Accounts receivable, net 0 240,502 240,502 Prepaid expenses and taxes 0 93,537 93,537 Inventory 0 48,376 48,376 Real estate investments 150,000 0 150,000 Due from related parties 0 26,146 26,146 Note receivable - current portion 0 55,245 55,245 Total Current Assets 164,741 483,708 648,449 Property and Equipment, Net 0 30,198 30,198 Other Assets Patents and trademarks, net 0 143,088 143,088 Note receivable - long term 0 455,769 455,769 Total Other Assets 0 598,857 598,857 TOTAL ASSETS $ 164,741 $ 1,112,763 $ 1,277,504 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ 348,499 $ 184,933 (348,499)a $ 184,933 Accrued expenses and taxes 334,844 148,318 (334,844)a 148,318 Due to related parties 0 408,713 408,713 Notes payable – current portion 0 23,014 23,014 Total Current Liabilities 683,343 764,978 764,978 Long Term Liabilities Notes payable 0 1,197,837 1,197,837 TOTAL LIABILITIES 683,343 1,962,815 1,962,815 STOCKHOLDERS’ DEFICIT Capital stock 163 10,000 (163)b (10,000)c 29,000d 29,000 Unissued shares 5,830 0 (5,830)b 0 Paid in capital 8,818,647 125 (8,818,647)b (125)c 145,866d 145,866 Accumulated deficit (9,343,242) (860,177) 9,343,242b (860,177) TOTAL STOCKHOLDERS’ DEFICIT (518,602) (850,052) (685,311) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY DEFICIT $ 164,741 $ 1,112,763 $ 1,277,504 See accompanying notes to the Pro Forma adjustments. F-1 SECURED DIVERSIFIED INVESTMENT, LTD. PRO FORMA COMBINED STATEMENTS OF OPERATIONS (unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 Secured Diversified Investment, Ltd. Galaxy Gaming, Inc, Pro Forma Adjustments Totals Gross Revenues $ 0 $ 1,690,413 $ 1,690,413 Cost of Goods Sold 0 96,852 96,852 Gross Profit 0 1,593,561 1,593,561 Operating Expenses 248,316 1,743,813 1,992,129 Operating Loss (248,316) (150,252) (398,568) Other Income (Expense) (71,668) (83,806) (155,474) Net Loss Before Provision for Income Taxes (319,984) (234,058) (554,042) Provision for Income Taxes 0 0 0 Net Loss $ (319,984) $ (234,058) $ (554,042) Weighted Average Number Of Shares Outstanding 29,000,000d Net Loss Per Share $ (0.02) See accompanying notes to the Pro Forma adjustments. F-2 SECURED DIVERSIFIED INVESTMENT, LTD. NOTES TO THE PRO FORMA ADJUSTMENTS (unaudited) SEPTEMBER 30, 2008 (a) Elimination of Secured Diversified Investment, Ltd. liabilities due to bankruptcy (b) Elimination of Secured Diversified Investment, Ltd. equity due to bankruptcy (c) Elimination of Galaxy Gaming, Inc. common stock and paid in capital in exchange for new shares of
